16-766
     Lin v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 628 411
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   20th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            GERARD E. LYNCH,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   CHANGWEN LIN,
14            Petitioner,
15
16                     v.                                            16-766
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Aminat Sabak, New York, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; John S.
27                                       Hogan, Assistant Director; Matthew
28                                       A. Spurlock, Trial Attorney, Office
29                                       of Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Changwen Lin, a native and citizen of the

6    People’s Republic of China, seeks review of a February 17, 2016,

7    decision of the BIA affirming a July 8, 2015 decision of an

8    Immigration Judge (“IJ”) denying Lin’s application for asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”).    In re Changwen Lin, No. A205 628 411 (B.I.A.

11   Feb. 17, 2016), aff’g No. A205 628 411 (Immig. Ct. N.Y.C. July

12   8, 2015).      We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).      The   applicable    standards   of    review   are   well

18   established.      8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).      “Considering the

20   totality of the circumstances, and all relevant factors, a trier

21   of fact may base a credibility determination on the demeanor,

22   candor, or responsiveness of the applicant . . . , the inherent


                                       2
1    plausibility of the applicant’s . . . account, the consistency

2    between the applicant’s . . . written and oral statements . . .

3    , the internal consistency of each such statement, [and] the

4    consistency of such statements with other evidence of record

5    . . . without regard to whether an inconsistency, inaccuracy,

6    or falsehood goes to the heart of the applicant’s claim.”

7    8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at

8    163-64.     Substantial      evidence      supports     the   agency’s

9    determination that Lin was not credible as to his claim that

10   Chinese officials detained and beat him after a raid on his

11   unregistered church in China, and that he fears persecution on

12   account of his continued religious practice.

13       The agency reasonably relied on numerous inconsistencies

14   in the record.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

15 534 F.3d at 165-66 & n.3.     A letter from Lin’s church in China

16   omitted any mention that police had arrested Lin and more than

17   twenty other church members, and the letterhead and official

18   stamp on that letter bore the name, Jesus True Church, which

19   contradicted Lin’s testimony that the church was called Real

20   Jesus Christ Church but did not have an official name.

21   Furthermore,     Lin’s   testimony   was   internally    inconsistent

22   regarding how often police have looked for him at his mother’s


                                      3
1    house in China, and his mother’s letter failed to mention that

2    police had visited her between thirty and forty times (as would

3    have been the case according to Lin’s testimony).              Lin did not

4    provide compelling explanations for these inconsistencies.

5    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

6    petitioner must do more than offer a plausible explanation for

7    his    inconsistent      statements       to   secure   relief;    he     must

8    demonstrate that a reasonable fact-finder would be compelled

9    to    credit   his   testimony.”   (internal       quotation      marks    and

10   citations omitted)).

11         The agency also reasonably found Lin’s testimony vague and

12   implausible, and his evidence inconsistent regarding his

13   brother’s      alleged   religious        persecution.      See    8 U.S.C.

14   § 1158(b)(1)(B)(iii).        Lin testified that he and his twin

15   brother live together and attend the same church in the United

16   States and that his brother has applied for asylum based on

17   religious persecution.       Yet, Lin did not know where his brother

18   works, he did not know what happened to his brother in China,

19   and he claimed, after vague and evasive answers, that he and

20   his brother had never even discussed what had happened in China

21   or why his brother had come to the United States.            See Wensheng

22   Yan v. Mukasey, 509 F.3d 63, 66-67 (2d Cir. 2007) (recognizing


                                           4
1    that adverse credibility determination may be based on inherent

2    implausibility in applicant’s story); Jin Shui Qiu v. Ashcroft,

3    329 F.3d 140, 152 (2d Cir. 2003) (“Where an applicant gives very

4    spare testimony . . . the IJ . . . may fairly wonder whether

5    the testimony is fabricated.”), overruled in part on other

6    grounds by Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296,

7    305 (2d Cir. 2007).        Additionally, Lin’s application failed to

8    mention that his brother had suffered similar persecution

9    despite a direct question asking him to discuss any harm

10   suffered      by       family         members.            See        8 U.S.C.

11   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-66 & n.3.

12   Similarly, Lin’s mother and grandmother also failed to mention

13   his brother’s persecution in their letters.               See Xiu Xia Lin,

14 534 F.3d at 165-66 & n.3.

15       Having questioned Lin’s credibility, the agency reasonably

16   relied     further    on    his      failure    to    provide   sufficient

17   corroboration.       See Biao Yang v. Gonzales, 496 F.3d 268, 273

18   (2d Cir. 2007).      The IJ reasonably concluded that the letters

19   from Lin’s relatives, friends, and church in China were entitled

20   to little weight because the authors were not available for

21   cross-examination      and,     as    discussed      above,   they   omitted

22   significant aspects of his claim.              See Xiu Xia Lin, 534 F.3d
5
1    at 165-66 & n.3; Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

2    Moreover, the IJ was not compelled to credit Lin’s explanation

3    that his twin brother could not testify because he also has an

4    asylum application pending in removal proceedings.        Cf. Yan

5    Juan Chen v. Holder, 658 F.3d 246, 253 (2d Cir. 2011) (holding

6    that a reasonable fact finder is not compelled to conclude that

7    a spouse is unavailable to testify based on fear of arrest due

8    to unlawful status).

9         Given   Lin’s   inconsistent   statements    and   evidence,

10   implausible and evasive testimony, and lack of corroboration,

11   the agency’s adverse credibility determination is supported by

12   substantial evidence.    8 U.S.C. § 1158(b)(1)(B)(iii).      That

13   determination is dispositive of Lin’s claims for asylum,

14   withholding of removal, and CAT relief because all three claims

15   are based on the same factual predicate.   See Paul v. Gonzales,

16   444 F.3d 148, 156-57 (2d Cir. 2006).

17        For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of removal

19   that the Court previously granted in this petition is VACATED,

20   and any pending motion for a stay of removal in this petition

21   is DENIED as moot.   Any pending request for oral argument in

22   this petition is DENIED in accordance with Federal Rule of


                                     6
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk




                                 7